—In a proceeding pursuant to CPLR article 78 to review a determination of the Assistant Superintendent of Schools of the Jericho Union Free School District, dated March 15, 1996, which found that the petitioner was not eligible for retroactive membership in the New York State Teachers’ Retirement System, the Jericho Union Free School District, the Board of Education of Jericho Union Free School District, and Henry L. Grishman, Superintendent of Schools, appeal from a judgment of the Supreme Court, Nassau County (Adams, J.), dated September 5, 1996, which granted the petition and vacated the determination.
Ordered that the judgment is reversed, on the law, with costs, the petition is denied, and the proceeding is dismissed on the merits.
The determination finding the petitioner ineligible for retroactive membership in the New York State Teachers’ Retirement System was not arbitrary or capricious (see, Matter of Clark v Board of Educ., 90 NY2d 662). Consequently, the Supreme Court erred in granting the petition. Bracken, J. P., O’Brien, Thompson and Altman, JJ., concur.